On February 19, 2014, the Defendant was sentenced for Charge 1: Criminal Endangerment, a felony, in violation of Section 45-5-207, MCA, commitment to a state prison designated by the Montana Department of Corrections for a period of Five (5) years. Sentence to run consecutively to sentence in Cause No. DC-13-147; and other terms and conditions given in the Judgment and Commitment on February 19,2014. That the total commitment period for all three cases is Twenty-Seven (27) years with Five (5) years suspended.
On March 19,2014, an AMENDED Judgment and Commitment was filed.
On August 7,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Bill Fulbright, Ravalli County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
*101DATED this 8th day of September, 2014.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.